Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Douglas Miller (Reg. No. 46,932) on 22 April 2022.

The application has been amended as follows: 
Claim 1 was amended as follows:
--1.  A joint assembly comprising: 
a first member having a first engagement means and an interior surface recess; 
a second member having a second engagement means and an exterior surface recess, a portion of the second member disposed within the first member, the second engagement means engaging the first engagement means to provide a coupling of the second member to the first member; 
a window formed within the first member where the portion of the second member is disposed within the first member; 
a retaining means configured to retain the coupling of the second member to the first member, wherein distal ends of the retaining means are accessible through the window, wherein the distal ends of the retaining means extend in a direction radially outwardly into the window to a point at or radially inwardly from an outer wall of the first member, and wherein the retaining means is received partially into each of the interior surface recess of the first member and the exterior surface recess of the second member when the retaining means retains the coupling of the second member to the first member; and 
a seal configured to cover the window, the seal coupled to the second member adjacent an end of the first member, the seal coupled to the first member adjacent the window,  wherein  a cylindrical portion of the seal  covers the outer wall of the first member along at least a portion of a perimeter of the window, wherein the seal further includes a corrugated portion disposed adjacent the cylindrical portion, and wherein the corrugated portion is spaced radially from each of the first member and the second member.--

Claim 12 was amended as follows:
--12.  A joint assembly comprising: 
a first member having an open end and a first plurality of splines formed within the open end; 
a second member having a second plurality of splines formed thereon, a portion of the second member disposed within the first member, the second plurality of splines engaging the first plurality of splines to provide a coupling of the second member to the first member; 
a window formed within the first member where the portion of the second member is disposed within the first member; 
a retaining ring configured to retain the coupling of the second member to the first member, wherein distal ends  of the retaining ring are accessible through the window, the first member including an interior surface annular recess and the second member including an exterior surface annular recess, wherein the retaining  ring is received partially into each of the interior surface recess of the first member and the exterior surface recess of the second member when the retaining  ring retains the coupling of the second member to the first member, and wherein the distal ends of the retaining ring extend in a direction radially outwardly into the window to a point at or radially inwardly from an outer wall of the first member; and 
a seal configured to cover the window, the seal coupled to the second member adjacent [[an]] the open end of the first member, the seal coupled to the first member adjacent the window,  wherein  a cylindrical portion of the seal  covers the outer wall of the first member along at least a portion of a perimeter of the window, wherein the seal further includes a corrugated portion disposed adjacent the cylindrical portion, and wherein the corrugated portion is spaced radially from each of the first member and the second member.--

Claim 15 was amended as follows:
--15.  A method of servicing a joint assembly comprising: 
providing the joint assembly, the joint assembly including: 
a first member having a first engagement means and an interior surface recess; 
a second member having a second engagement means and an exterior surface recess, a portion of the second member disposed within the first member, the second engagement means engaging the first engagement means to provide a coupling of the second member to the first member; 
a window formed within the first member where the portion of the second member is disposed within the first member; 
a retaining means configured to retain the coupling of the second member to the first member, wherein distal ends of the retaining means are accessible through the window, wherein the distal ends of the retaining means extend in a direction radially outwardly into the window to a point at or radially inwardly from an outer wall of the first member, and wherein the retaining means is received partially into each of the interior surface recess of the first member and the exterior surface recess of the second member when the retaining means retains the coupling of the second member to the first member; and 
a seal configured to cover the window, the seal coupled to the second member adjacent an end of the first member, the seal coupled to the first member adjacent the window, wherein  a cylindrical portion of the seal  covers the outer wall of the first member along at least a portion of a perimeter of the window, wherein the seal further includes a corrugated portion disposed adjacent the cylindrical portion, and wherein the corrugated portion is spaced radially from each of the first member and the second member; Serial No. 15/966,085Page 5 of 12Attorney Docket: 206898 
uncovering the window from the cylindrical portion of the seal to provide access to the distal ends of the retaining means, 
manipulating the distal ends of the retaining means through the window to release the coupling of the second member to the first member; and 
separating the first member and the second member by disengaging the second engagement means from the first engagement means.--

Claim 23 was cancelled.

Claim 24 was amended as follows:
	--24.  The joint assembly of Claim 1, wherein the window is continuous with an open end of the first member, and wherein the corrugated portion of the seal is disposed directly radially outwardly of the open end of the first member.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the previous prior art rejections set forth in the Office Action mailed 16 November 2021, Examiner notes that the arguments in Applicant’s Appeal Brief filed 16 February 2022 are persuasive.
However, a new prior art reference (US Patent 7,722,089 to Nauer) was discovered by the Examiner that discloses a joint assembly with a seal (40) similar to that required in previous independent claims 1, 12, and 15.  Accordingly, to overcome this prior art reference, the subject matter of previous claim 23 related to the “corrugated portion” of the seal has incorporated into independent claims 1, 12, and 15 in the Examiner’s Amendment above.  Nauer does not disclose such a corrugated portion, nor would it have been obvious to modify the seal of Nauer to have such a corrugated portion since there would have been no motivation to do so in the fluid coupling of Nauer.  In addition, none of the other prior art references of record teach, disclose, or render obvious the joint assembly/method according to claims 1, 12, and 15.
Accordingly, independent claims 1, 12, and 15 are considered to be allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678